Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered. Claims 1-14 remain pending in the application wherein claims 1, 13 & 14 are the only sole pending claims in independent form. Claims 1, 9 & 12 were amended. Claims 13-14 remains withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 12/17/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b), of claims 9 & 12 are withdrawn per amendments of claims 9 & 12.
Claim Rejections - 35 USC § 112
5.	Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, line 12 recites the limitation “spray head”, wherein it is unclear whether this recitation is the same spray head recited in line 10 or an additional spray head. For examination purposes, examiner is interpreting “spray head” as “the spray head” as recited in line 10 and consistent with the reference of “the spray head” in line 14. To correct this problem, amend line 12 to recite “the spray head”.
As regards to	 claim 1, line 24 recites the limitation “the longitudinal position”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the longitudinal position” as “a longitudinal position”. To correct this problem, amend line 24 to recite “a longitudinal position”.
Claims 2-12 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
6.	Claims 1-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. (US 2019/0314846 A1) hereinafter Ellis.
Regarding claim 1, the recitation “for controlling the powered propulsion assembly, the powered indexing assembly, and one of the powered cartridge gun and a pressure level from the pressurized air supply to the spray head to respectively vary a flow rate of the liquid supplied to the spray head or vary a spray pattern, wherein the control of the powered cartridge gun or the pressurized air supply depends on the In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Ellis discloses a spray apparatus for coating a girth weld and a cutback region 15 surrounding the girth weld on a steel pipe 14, the steel pipe 14 including a longitudinal axis (abs; fig 1; clm 42), comprising: 
a track 12 affixed around the steel pipe 14 proximal longitudinally to the cutback region 15 and affixed circumferentially around the steel pipe 14 ([0002]; [0014]; [0070]; fig 1-3; clm 42), 
a frame 20 including a roller carriage 44 configured for rollably mounting to the track 12 ([0014]; [0070]-[0071]; fig 1-4; clm 42),
the frame 20 further including a powered propulsion assembly including drive gear 18 connected to servo motor 34 and gear head (not shown), through drive engagement cam 36, for propelling the roller carriage 44 circumferentially around the track 12 ([0014]; [0070]-[0072]; fig 1-7; clm 42); 
the spray apparatus 10 including an sliding arm 66, the sliding arm 66 cantilevered longitudinally from the roller carriage 44 ([0014]; [0030]-[0031]; [0079]-[0084]; [0098]-[0099]; [0104]] fig 5-7 & 9-14; clm 42 & 49-50);
the sliding arm 66 including a spray head 64 extending therefrom ([0014]; [0030]-[0031]; [0079]-[0084]; [0098]-[0099]; [0104]; fig 5-7 & 9-14; clm 42 & 49-50); 
the frame 20 also including a powered indexing assembly including stepper motor 80, lead screw 82 & proximity sensors 96, 97, for moving the sliding arm 66 and 
the frame 20 further including a cartridge 48, 50, for storing a liquid to be sprayed onto the steel pipe 14 via the spray head 64 ([0019]-[0022]; [0027]-[0028]; [0034]-[0035]; [0046]-[0047]; [0072]-[0078]; [0081]; [0084]; [0086]; [0088]; [0090]; [0097]-[0098];  [0101]-[0104]; [0107]; fig 5-7 & 9-14; clm 43-44, 47-48, 51-52 & 57); 
the frame 20 also including a powered cartridge gun 56 for forcing the liquid out of the cartridge 48, 50, to the spray head 64 ([0019]-[0022]; [0027]-[0028]; [0034]-[0035]; [0046]-[0047]; [0072]-[0078]; [0081]; [0084]; [0086]; [0088]; [0090]; [0097]-[0098]; [0101]-[0104]; [0107]; fig 5-7 & 9-14; clm 43-44, 47-48, 51-52 & 57); 
the frame 20 further including a pressurized air supply including air atomization input adapter 92 & air hose 63, for delivering pressurized air to the spray head 64 to control a pattern of the liquid as the liquid is sprayed from the spray head 64 ([0024]; [0049]; [0081]; [0084]; [0086]-[0090]; [0098]-[0104]; fig 5-7 & 9-14; clm 45-46 & 57); 
a controller 40 for controlling the powered propulsion assembly including drive gear 18 connected to servo motor 34 and gear head (not shown), through drive engagement cam 36, the powered indexing assembly including stepper motor 80, lead screw 82 & proximity sensors 96, 97, and one of the powered cartridge gun 56 and a pressure level from the pressurized air supply including air atomization input adapter 92 & air hose 63, to the spray head 64 to respectively vary a flow rate of the liquid supplied to the spray head 64 or vary a spray pattern, wherein the control of the powered cartridge gun 56 or the pressurized air supply including air atomization input adapter 92 & air hose 63, depends on the longitudinal position of the spray head 64 ([0014]; [0019]; 
As regards to claim 2, Ellis discloses a spray apparatus (abs; fig 1; clm 42), wherein the controller 40 controls both the powered cartridge gun 56 and a pressure level from the pressurized air supply including air atomization input adapter 92 & air hose 63, to the spray head 64 ([0014]; [0019]; [0024]; [0026]; [0032]; [0036]-[0037]; [0049]-[0050]; [0070]; [0072]; [0074]-[0075]; [0078]-[0079]; [0081]-[0084]; [0086]-[0091]; [0093]-[0094]; [0098]-[0104]; fig 5-15; clm 42-46, 53 & 57-58).
As regards to claim 3, Ellis discloses a spray apparatus (abs; fig 1; clm 42), wherein control of the powered propulsion assembly including drive gear 18 connected to servo motor 34 and gear head (not shown), through drive engagement cam 36, the powered indexing assembly including stepper motor 80, lead screw 82 & proximity sensors 96, 97, and one of the powered cartridge gun 56 and a pressure level from the pressurized air supply including air atomization input adapter 92 & air hose 63, to the spray head 64 depends upon a longitudinal indexed position of the spray head 64 along the cutback region 15 ([0014]; [0019]; [0024]; [0026]; [0032]; [0036]-[0037]; [0049]-[0050]; [0070]; [0072]; [0074]-[0075]; [0078]-[0079]; [0081]-[0084]; [0086]-[0091]; [0093]-[0094]; [0098]-[0104]; fig 5-15; clm 42-46, 53 & 57-58).
As regards to claim 4, Ellis discloses a spray apparatus (abs; fig 1; clm 42), wherein the controller 40 directs the powered cartridge gun 56 to vary a flow rate of the liquid supplied to the spray head 64 ([0014]; [0019]; [0026]; [0032]; [0036]-[0037]; 
As regards to claim 5, Ellis discloses a spray apparatus (abs; fig 1; clm 42), where a variation in flow rate is dependent on the longitudinal position of the spray head 64 along the cutback region 15 ([0014]; [0019]; [0026]; [0032]; [0036]-[0037]; [0048]; [0050]; [0070]; [0072]; [0074]-[0075]; [0078]-[0079]; [0083]-[0084]; [0086]-[0087]; [0089]; [0091]; [0093]-[0094]; [0100]-[0101]; [0103]; fig 5-15; clm 42-44, 53 & 58).
As regards to claim 6, Ellis discloses a spray apparatus (abs; fig 1; clm 42), wherein the controller 40 directs the pressurized air supply including air atomization input adapter 92 & air hose 63, to vary the pressure of air supplied to the spray head 64 ([0014]; [0019]; [0024]; [0026]; [0032]; [0036]-[0037]; [0049]-[0050]; [0070]; [0072]; [0074]-[0075]; [0078]-[0079]; [0081]-[0084]; [0086]-[0091]; [0093]-[0094]; [0098]-[0104]; fig 5-15; clm 42-46, 53 & 57-58).
As regards to claim 7, Ellis discloses a spray apparatus (abs; fig 1; clm 42), wherein the variation in flow rate is dependent of the longitudinal position of the spray head 64 along the cutback region 15 ([0014]; [0019]; [0026]; [0032]; [0036]-[0037]; [0048]; [0050]; [0070]; [0072]; [0074]-[0075]; [0078]-[0079]; [0083]-[0084]; [0086]-[0087]; [0089]; [0091]; [0093]-[0094]; [0100]-[0101]; [0103]; fig 5-15; clm 42-44, 53 & 58).
As regards to claim 8, Ellis discloses a spray apparatus (abs; fig 1; clm 42), wherein the controller 40 directs the powered cartridge gun 56 to vary the flow rate and directs the pressurized air supply including air atomization input adapter 92 & air hose 63, to vary the air pressure supplied to the spray head 64 ([0014]; [0019]; [0026]; [0032]; [0036]-[0037]; [0048]; [0050]; [0070]; [0072]; [0074]-[0075]; [0078]-[0079]; [0083]-[0084]; 
As regards to claim 9, Ellis discloses a spray apparatus (abs; fig 1; clm 42), wherein the controller 40 sets the thickness of the applied spray material by directing the powered cartridge 48, 50, to vary the flow rate, directing the pressurized air supply including air atomization input adapter 92 & air hose 63, to vary the air pressure supplied to the spray head 64, and by directing one of the powered propulsion assembly including drive gear 18 connected to servo motor 34 and gear head (not shown), through drive engagement cam 36 and the powered indexing assembly including stepper motor 80, lead screw 82 & proximity sensors 96, 97, to control the speed of the spray head 64 ([0014]; [0019]; [0024]; [0026]; [0032]; [0036]-[0037]; [0049]-[0050]; [0070]; [0072]; [0074]-[0075]; [0078]-[0079]; [0081]-[0084]; [0086]-[0091]; [0093]-[0094]; [0098]-[0104]; fig 5-15; clm 42-46, 53 & 57-58).
As regards to claim 10, Ellis discloses a spray apparatus (abs; fig 1; clm 42), wherein the controller 40 directs the powered indexing assembly including stepper motor 80, lead screw 82 & proximity sensors 96, 97, to indexingly adjust the spray head 64 into multiple longitudinal positions along the cutback region 15 so that adjacent index positions produce spray patterns that overlap ([0014]; [0019]; [0024]; [0026]; [0032]; [0036]-[0037]; [0049]-[0050]; [0070]; [0072]; [0074]-[0075]; [0078]-[0079]; [0081]-[0084]; [0086]-[0091]; [0093]-[0094]; [0098]-[0104]; fig 5-15; clm 42-46, 53 & 57-58).
As regards to claim 11, Ellis discloses a spray apparatus (abs; fig 1; clm 42), wherein the spray head 64 includes a spray nozzle 32, 124, and wherein the spray nozzle 32, 124, is pivotable relative to the sliding arm 66 ([0081]; [0099]; fig 5-7 & 12).


Response to Arguments
7.	Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Claim 1 now recites a controller for controlling the powered propulsion assembly, the powered indexing assembly, and one of the powered cartridge gun and a pressure level from the pressurized air supply to the spray head to respectively vary a flow rate of the liquid supplied to the spray head or vary a spray pattern, wherein the control of the powered cartridge gun or the pressurized air supply depends on the longitudinal position of the spray head. Any suggestion that Ellis discloses these above-mentioned concepts is mere speculation on the Office's part that since the Ellis' system teaches a controller and variability that it teaches every possible control scenario. While Ellis does disclose a controller 40, Ellis does not disclose the control of every conceivable control parameter based on every conceivable sensed input. However, none of the cited paragraphs teach precisely the inventive control recited in claim 1. There is no discussion of that adapter being involved in varying the spray head air pressure depending on the longitudinal position of the spray head as claimed.

8.	In response to applicant’s arguments, please consider the following comments.
(a) Initially, regarding claim 1, the recitation “for controlling the powered propulsion assembly, the powered indexing assembly, and one of the powered cartridge gun and a pressure level from the pressurized air supply to the spray head to respectively vary a flow rate of the liquid supplied to the spray head or vary a spray pattern, wherein the control of the powered cartridge gun or the pressurized air supply depends on the longitudinal position of the spray head”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ellis since Ellis meets all the structural elements of the claim and is capable of controlling the powered propulsion assembly, the powered indexing assembly, and one of the powered cartridge gun and a pressure level from the pressurized air supply to the spray head to respectively vary a flow rate of the liquid supplied to the spray head or vary a spray pattern, wherein the control of the powered cartridge gun or the pressurized air supply depends on the longitudinal position of the spray head, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
Further, Ellis discloses: 
[0072] FIGS. 5-7 show one embodiment of the apparatus of the present invention, a cartridge-based apparatus. Shown is drive gear 18 connected to servo motor 34 and gear head (not shown), through drive engagement cam 36. The servo motor 34 is utilized to turn the drive gear 18, to provide displacement of the apparatus 10 around the circumference of the pipe. Servo motor 34 is controlled by a programmable controller 40 which can be programmed to provide automated displacement of the apparatus 10 around the circumference of the pipe in a desired direction and speed. Also shown, though optional, is drive gear guard 38, which protects the user from injury due to the turning drive gear 18, and protects the 
[0074] The actuation of cartridge gun 56 is electronically controlled through controller 40, programmable, and is coordinated with the movement of the apparatus 10 around the pipe 14 and the movement of the spray head 64 relative to the frame 20.
[0076] In certain embodiments, the rate at which the components are delivered to the nozzle is measured by a linear position sensor 61, attached to cartridge gun 56. This sensor may be in the form of a rotary potentiometer, linear potentiometer or non-contact type sensor such as a magnetic potentiometer or optical distance transducer.
[0079] Apparatus 10 also has sliding arm 66 comprising three slidable shafts 68, 70, 72 each covered by protective bellows 74, 76, 78, respectively. Spray head 64 is connected to the distal end of sliding arm 66 and thus cantalivered over the cutback region 3. It would be appreciated that although three slidable shafts 68, 70, and 72 are shown, any configuration of slidable elements could comprise sliding arm 66. Sliding arm 66 can slide relative to the frame 20 and is displaced by a non-captive stepper motor 80 and lead screw 82 controlled by controller 40 through a multi-channel pneumatic valve body and regulation/velocity control. 
[0081] The height and position of spray head 64 is adjustable by affixing it at one of spray head attachment points 86. The spray angle can also be adjusted by rotating the spray head 64 relative to the arm 66. Spray head 64 comprises spray nozzle 32 operatively connected to hose adapter 62, and housed in nozzle cradle and quick change adapter 88 for rapidly changing the spray nozzle 32 when required. Spray head 64 optionally, and as shown, also comprises laser alignment module 90 which provides visual identification to the operator of the central target of the spray pattern and facilitates quick alignment of the apparatus during set up to a location on the pipe, typically by aligning the laser "dot" emitted from the laser alignment module 90 to the weld bead at the center of the field joint, and air atomization input adapter 92 which provides pressurized air to the spray nozzle 32. Providing pressurized air through air hose 63 to the spray nozzle 32 allows the pressure of the components to remain low as they are displaced from cartridges 48, 50 to the spray nozzle 32, while still having sufficient pressure to provide a fine spray as the components are released from spray nozzle 32 onto the pipe to be coated. 
[0086] In certain embodiments, and as shown in part in FIGS. 5-7 and shown schematically in FIG. 8, the umbilical electrical connector 100 is connected to a control box 102 which provides 5 amp, 240 V power from a power source 104, and compressed air at 90 psi <15 SCFM from compressed air source 106 to controller 40. The controller controls servo motor 34, cartridge gun body 56 and stepper motor 80, providing both power and, where appropriate, compressed air, and controls and receives information from proximity sensor 96 and linear position sensor 61. The control box 102 can be controlled, and programmed, by a user using wireless control pendant 108 which is wirelessly connected to the control box 102. Typically, the control box 102 weighs about 50 lbs, though this weight may be brought down in further iterations of the control box; the umbilical cable (not shown) which connects the control box 102 to the apparatus 10 through air quick connect 98 and umbilical electrical connector 100 typically weighs about 15 lbs. 
That is, Ellis discloses a controller 40 for controlling the powered propulsion assembly including drive gear 18 connected to servo motor 34 and gear head (not shown), through drive engagement cam 36, the powered indexing assembly including stepper motor 80, lead screw 82 & proximity sensors 96, 97, and one of the powered cartridge gun 56 and a pressure level from the pressurized air supply including air atomization input adapter 92 & air hose 63, to the spray head 64 to respectively vary a flow rate of the liquid supplied to the spray head 64 or vary a spray pattern, wherein the control of the powered cartridge gun 56 or the pressurized air supply including air atomization input adapter 92 & air hose 63, depends on the longitudinal position of the spray head 64 (see citations above regarding claim 1 with emphasis on bold text in foregoing paragraphs).
As acknowledged by Applicant (examiner emphasis on bold text in foregoing paragraphs), Ellis discloses:
 “a servo motor 34 that is controlled by a programable controller 40 to position the sprayer around the pipe (see paragraph [0072]);
“that the actuation of cartridge gun 56 is electronically controlled and coordinated with the movement of the apparatus 10 around the pipe 14 and with the movement of spray head relative to the frame (see paragraph [0074])”;
“sensors that track the position of the cartridge gun (see paragraph [0076])”; and 
“a motor 80 and lead screw 82 controlled by controller 40 through a multi-channel pneumatic valve body and regulation/velocity control (see paragraph 0079] to move the spryer longitudinally”.
Ellis further discloses:
“Spray head 64 optionally, and as shown, also comprises laser alignment module 90 which provides visual identification to the operator of the central target of the spray pattern and facilitates quick alignment of the apparatus during set up to a location on the pipe, typically by aligning the laser "dot" emitted from the laser alignment module 90 to the weld bead at the center of the field joint, and air atomization input adapter 92 which provides pressurized air to the spray nozzle 32. Providing pressurized air through air hose 63 to the spray nozzle 32 allows the pressure of the components to remain low as they are displaced from cartridges 48, 50 to the spray nozzle 32, while still having sufficient pressure to provide a fine spray as the components are released from spray nozzle 32 onto the pipe to be coated.” (see para [0081]); and 
“the umbilical electrical connector 100 is connected to a control box 102 which provides 5 amp, 240 V power from a power source 104, and compressed air at 90 psi <15 SCFM from compressed air source 106 to controller 40. The controller controls servo motor 34, cartridge gun body 56 and stepper motor 80, providing both power and, where appropriate, compressed air, and controls and receives information from 
Applicant has not specified any details about varying a flow rate of the liquid supplied to the spray head or vary a spray pattern, wherein the control of the powered cartridge gun or the pressurized air supply depends on the longitudinal position of the spray head, any specific spray pattern or flow rate of the liquid or how the spray pattern or flow rate of the liquid is controlled that would only allow the sprayer of the instant application to achieve but not the sprayer of Ellis as Ellis discloses all the structural components with the same capabilities as in the instant application. Thus, an ordinary artisan could only conclude, based on Ellis disclosing all the structural components with the same capabilities as in the instant application and the sprayer being programmable by a user or controlled by a user, that the sprayer of Ellis is also capable of having the recited spray pattern control and flow rate of the liquid control.
Further, since Applicant has not specified any details about the spray pattern control and flow rate of the liquid control, any specific spray pattern control or flow rate of the liquid control or how the spray pattern is controlled or how flow rate of the liquid is controlled, and only requiring control of either one of the spray pattern or flow rate of the liquid, Examiner contends the spray nozzle 32 having sufficient pressure to provide a fine spray as the components are released from spray nozzle 32 onto the pipe to be coated at a longitudinal position on the pipe, would indeed anticipate spray pattern control based on a longitudinal position.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717